PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chou et al.
Application No. 17/019,502
Filed: 14 Sep 2020
For: IMAGE SENSOR WITH IMPROVED NEAR-INFRARED (NIR) RADIATION PHASE-DETECTION AUTOFOCUS (PDAF) PERFORMANCE
:
:
:
:	A communication 
:           
:
:


An ePetition to Withdraw from Issue was filed and autogranted on January 17, 2022 in the above-identified application.  Due to an internal processing error an Issue Notification was mailed on January 19, 2022.  The Issue notification of January 19, 2022 remains withdrawn. The application remains withdrawn from issue and is awaiting the consideration of the QPIDS request filed January 17, 2022.

Telephone inquiries should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center AU 2878 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently filed IDS. 

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions